    Case: 1:19-cv-05719 Document #: 23 Filed: 04/20/20 Page 1 of 2 PageID #:372




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 Sockeye Licensing TX, LLC,                                 Case No. 1:19-cv-05719-ARW
        Plaintiff,                                          Patent Case
        v.                                                  Jury Trial Demanded
 E&S International Enterprise, Inc. and
 Walmart, Inc.,

        Defendant.

                                      NOTICE OF MOTION

       On May 20, 2020 at 9:00 a.m., or as soon thereafter as they may be heard, counsel for

Plaintiff, Sockeye Licensing TX, LLC, shall appear before the Honorable Judge Andrea R. Wood

or any judge sitting in that judge’s stead, in Courtroom 1925 of the Everett McKinley Dirksen

United States Courthouse, and present the corresponding Motion.



 Dated: April 20, 2020            Respectfully submitted,

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff




                                              1
    Case: 1:19-cv-05719 Document #: 23 Filed: 04/20/20 Page 2 of 2 PageID #:373




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on April 20, 2020, via the Court’s CM/ECF system.



                             /s/ Isaac Rabicoff
                             Isaac Rabicoff




                                                  2
